Citation Nr: 1308347	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Georgia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Mercy Mt. Shasta on March 11, 2002.

2.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Mercy Mt. Shasta on November 27, 2002.

3.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the New Mexico Heart Institute on June 1, 2004.

(The issue of entitlement to a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence will be addressed in a separate Board decision.)



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1983.

These issues come before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued in February 2004 and April 2004 by the North California Veterans Affairs (VA) Healthcare System (HCS), and in September 2004 by the New Mexico VAHCS.  After these decisions were issued, the Veteran moved to Augusta, Georgia, and her claims file was transferred to the VA Regional Office (RO) in Atlanta, Georgia.  

In April 2010, the Board determined that although these issues were not certified for appeal, the Board had jurisdiction over them and remanded the case for further development.  The matter has been returned to the Board for appellate consideration.   

Based on the Veteran's current address of record and the adjudication of other claims by the Atlanta RO, the Board finds that the current issues on appeal should be remanded to the VA Medical Center (MC) in Augusta, Georgia.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in April 2010.  The Board found that the Veteran had timely filed a notice of disagreement to administrative decisions issued in February 2004 and April 2004, which denied payment for treatment in March 2002 and November 2002 at Mercy Mt. Shasta.  The Board also indicated that the Veteran had timely filed a notice of disagreement to a September 2004 administrative decision that denied payment for private treatment at the New Mexico Heart Institute in June 2004.  Citing Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board determined that the Veteran had not been issued a Statement of the Case (SOC) as to the issues of entitlement to payment or reimbursement for medical expenses incurred for treatment in March 2002, November 2002, and June 2004, or advised of the necessity of filing a substantive appeal.  Accordingly, the Board remanded the matters for the issuance of an SOC after consideration of all evidence of record.  

Review of the paper claims folders and electronic claims folder associated with the Veteran's appeal shows that no SOC or further action has been undertaken since April 2010 with regard to the matters currently on appeal.  Therefore, the Board must remand these issues once again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following actions:

1.  After conducting any necessary development, provide the Veteran with an SOC as to the following issues, as required by 38 C.F.R. §§ 19.29-19.30 (2012) and Manlincon, 12 Vet. App. at 240:

(a)  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Mercy Mt. Shasta on March 11, 2002.  

(b)  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Mercy Mt. Shasta on November 27, 2002.  

(c)  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the New Mexico Heart Institute on June 1, 2004.  

2.  The Veteran should be advised that a substantive appeal has not been received concerning these issues, as well as of the requirements for an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2012).  Thereafter, if an adequate and timely substantive appeal is received, and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if otherwise in order.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


